Citation Nr: 0732451	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-28 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, 
New York


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Long Beach Medical Center from May 16, 2002, 
through June 10, 2002.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to August 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs Medical Center in Northport, New York (VAMC).  The 
appellant is the private medical facility where the veteran's 
treatment was rendered.  

The appellant was scheduled to testify at a hearing at the RO 
before a Member of the Board, but did not appear for the 
hearing.  


FINDINGS OF FACT

1.	Treatment received from Long Beach Medical Center, 
beginning on May 15, 2002, is shown to have been rendered for 
a medical emergency.  

2.	Federal facilities are shown to be unavailable through 
June 10, 2002.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered At Long Beach Medical Center, from May 15, 2002, 
through June 10, 2002, have been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit the complete medical records 
pertaining to the veteran's treatment that pertain to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Board does not find that this case applicable to a 
decision relating to payment or reimbursement of unauthorized 
medical benefits because this issue does not involve 
continuing payment of monetary benefits.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) For an adjudicated service-connected 
disability, or

(2) For a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);

(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. § ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:

(a)	Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, or

(b)	Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.  

From that point on, no additional care in a non-VA facility 
will be approved for payment by VA.  38 C.F.R. § 17.121.

Service connection is currently in effect for 
hypopituitarism, rated 20 percent disabling, and for 
psychosis with residual schizophrenia and other, rated 100 
percent disabling.  Records show that the veteran was 
hospitalized on May 15, 2002, through the emergency room.  
The initial diagnosis was psychosis.  At the time of 
discharge the diagnosis was a bipolar disorder, with 
psychotic features.  In an October 2002 determination, the 
VAMC found that the veteran's treatment was for a service-
connected disorder and was emergent in nature.  Payment for 
the first day of the veteran's treatment was made.  It was 
determined that the veteran's condition had then stabilized 
so that he should have been transferred to the VAMC.  

Review of the social work notes from the veteran's period of 
hospitalization at the appellant's facility shows that three 
attempts were made by the appellant to transfer the veteran 
to the VAMC.  On May 22, 2002, medical clearance was faxed to 
the VAMC.  On May 26, 2002, transfer to the VAMC was not 
approved.  On May 30, 2002, the appellant was informed by the 
VAMC that there was no approval for transfer because the 
veteran was not service-connected and was, therefore, a low 
priority for transfer to the VAMC.  

The veteran was found to be treated on an emergent basis for 
a service-connected disability.  The record shows that he was 
refused transfer by VAMC.  Based on this record, it is 
apparent that the veteran did not seek treatment from private 
sources in preference to VA facilities.  Indeed, considering 
the circumstances of this case, it appears that VA facilities 
were not available to the veteran.  As such, the payment of 
unauthorized medical expenses should be approved.  While it 
may be argued that the appellant should have continued to 
request that transfer be made, the record shows that the last 
information the appellant was given by the VAMC was that the 
veteran was not, in fact, service-connected so that his 
transfer was given a very low priority.  This was, as the 
record shows, incorrect.  In such cases, it is not incumbent 
on the appellant to continue to attempt to transfer the 
veteran because any further attempts would have been futile.  
As VA facilities are not deemed to have been available, 
consideration regarding the time at which the veteran became 
stable for transfer is not necessary and the payment for 
unauthorized medical expenses is approved through the 
veteran's discharge on June 10, 2002.  


ORDER

Payment of unauthorized medical expenses from May 16, 2002, 
through June 10, 2002, is granted.  



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


